Citation Nr: 1719334	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  14-37 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for stroke residuals, including right vision loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1953 to June 1963. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon. 

In February 2017, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he suffered a stroke and resulting right vision loss days after his VA physician took him off the medication Plavix (Clopidogrel).  The Veteran contends that after he suffered a heart attack in 2009, Dr. M.S.M., a physician with the Everett Clinic, placed him on Plavix and told him he would likely remain on the medication for life.  The Veteran further contends that in 2011 his VA physician took him off of Plavix after attending a seminar, despite the Veteran's objections and contentions regarding the instructions from Dr. M.S.M., and that as a result he suffered a stroke about five days later.  See February 2017 Travel Board hearing testimony; April 2012 Veteran statements.

First, the Board finds there are outstanding relevant VA treatment records.  A January 2010 treatment note from the Everett Clinic indicates at that time the Veteran stated he wanted to resume care with VA, and would contact his doctor himself.  Available VA treatment records include February and August 2011 cardiology outpatient records from the Portland VA Medical Center (VAMC), which indicate the Veteran had transferred his care from the Seattle VAMC.  The July 2012 VA examiner's opinion references a September 2011 VA primary care note at which time the Veteran's Plavix was discontinued.  See also October 2011 VA emergency department note.  The evidence of record indicates that the Veteran's full treatment records from the Seattle and Portland VAMCs dated from his November 2009 heart attack until his October 2011 admission to the Portland VAMC emergency department for a stroke are outstanding.  Further, treatment records from the Portland VAMC dated from October 2011 to December 2011 and from January 2012 to October 2013 appear to be outstanding.  On remand, the AOJ should obtain all outstanding VA treatment records. 

Following a VA neurological examination, the July 2012 VA examiner opined that there is no evidence of negligence, carelessness, or other fault on the part of the Veteran's treating physicians with regard to causation of the stroke.  In a September 2014 opinion, a VA examiner opined that there was no medication indication that the Veteran needed Plavix for treatment for cerebrovascular disease management prior to his 2011 stroke.  However, to date no VA medical opinion has addressed the Veteran's contention that his VA primary care physician should have contacted Dr. M.S.M. before discontinuing Plavix to get more information regarding the Veteran's report that Dr. M.S.M. had recommended he remain on Plavix for the rest of his life.  Further, no VA examiner has addressed the Veteran's contentions that his VA physician considered only protocols and statistics, and not the Veteran's personal needs, before stopping Plavix, or that he and his wife heard the emergency room physicians state he should not have been taken off of Plavix when he was being treated for his stroke.  See February 2017 Travel Board hearing testimony.  On remand, a medical opinion should be obtained from an appropriate examiner to address all of the Veteran's contentions as to how his stroke and resulting right visual loss were caused by VA care.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should also obtain all outstanding VA treatment records, to include from the Seattle VAMC dated from November 2009 to the present, and full records from the Portland VAMC dated from November 2009 to December 2011, January 2012 to October 2012, and from October 2015 to the present.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, a record review should be performed by a VA examiner with the appropriate expertise to determine if the Veteran's October 2011 stroke and right vision loss was due to an instance of fault on VA's part in discontinuing his Plavix medication.  The full evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner's opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner should opine as to the following:

a) Was the Veteran's stroke and subsequent right vision loss due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment?  In other words, did VA providers fail to exercise the degree of care that would be expected of a reasonable health care provider, either through action or inaction?

b) Was the Veteran's stroke and subsequent right vision loss an event not reasonably foreseeable?

For the purposes of the opinion being sought, the examiner should specifically address the following:

1) The Veteran's contention that his VA primary care physician considered only statistics and protocols in taking him off Plavix, and did not take the time to figure out what treatment the Veteran required as an individual.  This includes the Veteran's contentions he had seen this physician for almost a year before she became adamant about taking him off the medication following her attendance at a seminar, and that she did not consider that aspirin was not particularly effective for him on multiple levels, including pain relief.

2) The Veteran's contention that a reasonable health care provider would have contacted his private cardiologist, Dr. M.S.M., before discontinuing the medication to inquire as to why the Veteran insisted the cardiologist had told him he would need to be on Plavix for life.

3) The Veteran's contention that while being treated for the stroke, he and his wife heard the emergency room physicians state that he should not have been taken off Plavix.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

